DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action on the merits. Claims 14, and 16-25 are currently pending and are addressed below. 
Response to Amendment
The amendment filed 10/21/2022 has been accepted and entered. Accordingly, claim 15 has been cancelled; claims 14, 16, 19-21, 23-25 are amended. Applicant’s amendments to the Abstract, Specification, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action dated October 12, 2022. 

Response to Arguments
Applicant’s arguments with respect to claims 14, and 16-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 24 and 25 are objected to because of the following informalities:  
Claim 24, Line 2-3: "a bicycle, " should read "a bicycle, comprising: ". 
Claim 25, Line 3: “a program code arrangement having program code for” should read “a program code for”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 16-18, 21, 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent No. 9,227,632 B1) in view of Matei (U.S. 2017/0101102 A1).

Regarding claim 14, Lee teaches A method for providing safe passing of a vehicle approaching a bicycle the method comprising:
altering a future path of the vehicle in an automated manner when a safety distance with respect to a probable trajectory of the bicycle is undershot [see at least Fig. 4, and Col. 12, lines 23-54;  a vehicle (62) is approaching a bicycle (102) from behind heading the same direction of travel as shown in (Fig. 4).  Lee also teaches the vehicle (62) automatically changes its path (72) of travel to a cruise path (104) and safely overtakes bicycle (102) while maintaining a safety distance (Collision boundary 106): “The collision boundary (106) is modified in size and shape to consider the moving direction of the object (102)”]; and 
guiding the vehicle on the altered path based on the altered path extending within an available traffic space (see at least Fig 3 &4, Col. 9 lines 47-54, and Col. 13 lines 42-54;  Furthermore, Lee teaches the vehicle (62) is guided to an available traffic space (adjacent lane 70) to avoid collision with the bicycle (102) as shown in (Fig.3 & 4). The vehicle (62) can be manually, semi-autonomously or autonomously driven). 
wherein the future path of the vehicle is altered in the automated manner based on pieces of sensor information of a sensor system of the vehicle (see at least Col. 2 Lines 19-41 and Col. 3, lines 5-34; a predicted path of the vehicle based on vehicle motion sensor data (i.e. cameras, LIDAR, radar) and vehicle parameters], and the available traffic space is ascertained in an automated manner based on the pieces of sensor information (see at least Fig.3, Col.4  lines 17-46 and Col. 5 lines 63 -67; the available traffic space on roadway (64) with no obstacle  presence is predicted and generated using forward-looking vision camera that detects lane marks and a path prediction and generation algorithm). 
Lee further teaches that wherein the pieces of sensor information are processed to identify a road, travel lane, and other road users (see at least  Col. 4 lines 17-46, Col. 9 Lines 55-67: the vehicle travelling on a lane 66 (i.e. travel lane) of a roadway 64 (i.e. a road) includes an adjacent lane 70 (i.e. travel lane) determined by forward-looking camera and GPS (i.e. pieces of sensor information). The object detection sensor will detect object 74 (i.e. bicyclist, in other words, another road user). The means the pieces of camera and object detection sensor information are processed to identify a road, travel lanes, and other road users.) 
wherein the future path of the vehicle is read in from a navigation system of the vehicle, and/or read in from a driver assistance system of the vehicle, and/or the future path is extrapolated from instantaneous driver inputs, including steering wheel position, an accelerator pedal position and/or a brake pedal position. (see at least Col. 3 Line 35- Col.4 Line 16: a desired path (i.e. future path) is generated based on driver’s request for lane change (i.e. instantaneous driver input) and the path prediction processor estimates the vehicle future path based on the current vehicle speed (i.e. accelerator/brake pedal position), yaw rate and steering angle(i.e. steering wheel position). That means the desired path (i.e. future path) of the vehicle is extrapolated from instantaneous driver inputs of steering wheel position (i.e. steering angle/yaw rate) and the accelerator/brake pedal position (i.e. current vehicle speed)). 
wherein, from the pieces of sensor information, a probable trajectory of the bicycle is extrapolated using an instantaneous speed and a direction of the bicycle, (see at least Fig 3, Col/ 9 Line 55 – Col. 10 line 15: the object detecting sensor 22 will detect the object 74 (i.e. bicycle) and provide an indication of the moving direction, speed, location and size of the bicycle (i.e. a probable trajectory of the bicycle). In other words, a probable trajectory of the bicycle is extrapolated from the detecting sensor 22 based on the instantaneous detected speed and direction the bicycle is travelling.) and
wherein on the altered path, the vehicle maintains a minimum safety  distance with respect to the bicycle, and wherein the vehicle is guided at least partially on an arc across an opposite travel lane, absent on-coming traffic and absent a no-passing zone, an available traffic space is sufficiently large for the altered path. (see at least Fig. 3&4, Col. 5 Lines63-67 and Col. 12 line 23- Cold. 13 Line 54: as shown in Fig. 3&4, the vehicle is traveling on a roadway 64 with no obstacles/on-coming traffic presents on the opposite lane with dotted line (i.e. absent of no-passing zone). A cruise path 104 (i.e. altered path which is presented as an arc) is shown adjacent to the object 102 (i.e. bicycle) between the collision avoidance path and the return path that allows the vehicle to travel around the bicycle, where the cruise path starts at the waypoint 78 and follows the lane boundary with lane offset DLC (i.e. minimum safety distance with respect to the bicycle) and an automatic evasive steering action is taken over by the vehicle control system to ensure the vehicle avoids collision.)
Lee does not explicitly teach that wherein the pieces of sensor information are processed to identify traffic signs. 
Matei, in the same field of vehicular system control that aims to improve vehicle safety system, teaches wherein the pieces of sensor information are processed to identify a road, travel lanes, traffic signs and other road users (see at least [0086]: a forward-facing camera with traffic sign and road marking capability. The system will provide the size of the preceding vehicle by identifying the type of car. That means the pieces of sensor information (i.e. forward-facing camera) are processed to identify a road, travel lanes (i.e. road marking), traffic signs, and other road users (i.e. preceding vehicle)). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified evasive path planning for collision avoidance system of Lee to incorporate the oncoming traffic sensing features as taught by Matei. One of ordinary skill in the art would have been motivated to make this modification for the benefits of reducing the number of fatalities on the road (See at least: [0003]) and providing an improved level of safety (See at least: [0008]).

Regarding claim 16, the combination of Lee in view of Matei teach The method as claimed in claim 14, further comprising: furthermore, Lee teaches altering a speed of the vehicle based on the altered path extending beyond the available traffic space (see at least Col. 5 lines 63- Col. 6 lines 29; Col. 10 lines 9-30; as shown in Fig.3 &4, the vehicle changes its path to avoid collision with the bicycle within an available traffic space on roadway 64, where the vehicle’s acceleration is a function of the vehicle speed and the steering angle).

Regarding claim 17, the combination of Lee in view of Matei teach The method as claimed in claim 16furthermore, Lee teaches wherein the future path of the vehicle is re-determined using the altered speed and the method is repeated [see at least Fig. 3, 4 &7, Col. 15 lines 17-41; the vehicle (62) returns back to the calculated return path (86) for travelling after safely passing the bicycle (102). The general process (Fig.7) on how collision avoidance is carried out and repeated to generate the return path after passing bicycle]. 

Regarding claim 18, the combination of Lee in view of Matei teach The method as claimed in claim 14, furthermore, Lee teaches wherein the future path is predicted using an instantaneous driver input (see at least Col. 3, lines 35-65; a desired path is generated based on a driver’s request for lane change). 

Regarding claim 21, the combination of Lee in view of Matei teach The method as claimed in claim 14,  furthermore, Lee teaches wherein the available traffic space is determined using a piece of traffic sign information representing an identified traffic sign and/or a piece of roadway marking information representing identified roadway markings (see at least Col. 1 lines 48 – Col. 2 lines 15, Col. 3 lines 5-30; The system employs forward-looking cameras to detect lane marking and objects in the direction the vehicle is traveling to identify travel lane information and generate travel path).

Regarding claim 22, the combination of Lee in view of Matei teach The method as claimed in claim 14, 

Matei further teaches the available traffic space is determined using a piece of on-coming traffic information representing an identified on-coming traffic path (see at least Fig 1 &2, Abstract, and [0061-0062]: vehicle comprises sensing means to determine the presence of an oncoming vehicle (i.e. on-coming traffic information) with broken line (7) indicating a region that’s legal for passing (i.e. traffic path) and subsequently determines if the vehicle is safe to complete overtaking maneuver in the left hand lane (i.e. available traffic space) in Fig.2 (abstract and [0010-0013]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified evasive path planning for collision avoidance system of Lee to incorporate the oncoming traffic sensing features as taught by Matei. One of ordinary skill in the art would have been motivated to make this modification for the benefits of reducing the number of fatalities on the road (See at least: [0003]) and providing an improved level of safety (See at least: [0008]).

Regarding claims 24, Lee teaches An apparatus (see at least Col. 15 lines 42-54: a processor or other electronic devices) for providing safe passing of a vehicle approaching a bicycle (see at least Fig. 3 &4), a device configured to perform the following:
altering a future path of the vehicle in an automated manner when a safety distance with respect to a probable trajectory of the bicycle is undershot (see at least Fig. 4, and Col. 12, lines 23-54; a vehicle (62) is approaching a bicycle (102) from behind heading the same direction of travel as shown in (Fig. 4).  Lee also teaches the vehicle (62) automatically changes its path (72) of travel to a cruise path (104) and safely overtakes bicycle (102) while maintaining a safety distance (Collision boundary 106): “The collision boundary (106) is modified in size and shape to consider the moving direction of the object (102)”); and
guiding the vehicle on the altered path based on the altered path extending within an available traffic space (see at least Fig 3 &4, Col. 9 lines 47-54, and Col. 13 lines 42-54; Furthermore, Lee teaches the vehicle (62) is guided to an available traffic space (adjacent lane 70) to avoid collision with the bicycle (102) as shown in (Fig.3 & 4). The vehicle (62) can be manually, semi-autonomously or autonomously driven).
wherein the future path of the vehicle is altered in the automated manner based on pieces of sensor information of a sensor system of the vehicle (see at least Col. 2 Lines 19-41 and Col. 3, lines 5-34; a predicted path of the vehicle based on vehicle motion sensor data (i.e. cameras, LIDAR, radar) and vehicle parameters], and the available traffic space is ascertained in an automated manner based on the pieces of sensor information (see at least Fig.3, Col.4  lines 17-46 and Col. 5 lines 63 -67; the available traffic space on roadway (64) with no obstacle  presence is predicted and generated using forward-looking vision camera that detects lane marks and a path prediction and generation algorithm). 
Lee further teaches that wherein the pieces of sensor information are processed to identify a road, travel lane, and other road users (see at least  Col. 4 lines 17-46, Col. 9 Lines 55-67: the vehicle travelling on a lane 66 (i.e. travel lane) of a roadway 64 (i.e. a road) includes an adjacent lane 70 (i.e. travel lane) determined by forward-looking camera and GPS (i.e. pieces of sensor information). The object detection sensor will detect object 74 (i.e. bicyclist, in other words, another road user). The means the pieces of camera and object detection sensor information are processed to identify a road, travel lanes, and other road users.) 
wherein the future path of the vehicle is read in from a navigation system of the vehicle, and/or read in from a driver assistance system of the vehicle, and/or the future path is extrapolated from instantaneous driver inputs, including steering wheel position, an accelerator pedal position and/or a brake pedal position. (see at least Col. 3 Line 35- Col.4 Line 16: a desired path (i.e. future path) is generated based on driver’s request for lane change (i.e. instantaneous driver input) and the path prediction processor estimates the vehicle future path based on the current vehicle speed (i.e. accelerator/brake pedal position), yaw rate and steering angle(i.e. steering wheel position). That means the desired path (i.e. future path) of the vehicle is extrapolated from instantaneous driver inputs of steering wheel position (i.e. steering angle/yaw rate) and the accelerator/brake pedal position (i.e. current vehicle speed)). 
wherein, from the pieces of sensor information, a probable trajectory of the bicycle is extrapolated using an instantaneous speed and a direction of the bicycle, (see at least Fig 3, Col/ 9 Line 55 – Col. 10 line 15: the object detecting sensor 22 will detect the object 74 (i.e. bicycle) and provide an indication of the moving direction, speed, location and size of the bicycle (i.e. a probable trajectory of the bicycle). In other words, a probable trajectory of the bicycle is extrapolated from the detecting sensor 22 based on the instantaneous detected speed and direction the bicycle is travelling.) and
wherein on the altered path, the vehicle maintains a minimum safety  distance with respect to the bicycle, and wherein the vehicle is guided at least partially on an arc across an opposite travel lane, absent on-coming traffic and absent a no-passing zone, an available traffic space is sufficiently large for the altered path. (see at least Fig. 3&4, Col. 5 Lines63-67 and Col. 12 line 23- Cold. 13 Line 54: as shown in Fig. 3&4, the vehicle is traveling on a roadway 64 with no obstacles/on-coming traffic presents on the opposite lane with dotted line (i.e. absent of no-passing zone). A cruise path 104 (i.e. altered path which is presented as an arc) is shown adjacent to the object 102 (i.e. bicycle) between the collision avoidance path and the return path that allows the vehicle to travel around the bicycle, where the cruise path starts at the waypoint 78 and follows the lane boundary with lane offset DLC (i.e. minimum safety distance with respect to the bicycle) and an automatic evasive steering action is taken over by the vehicle control system to ensure the vehicle avoids collision.)
Lee does not explicitly teach that wherein the pieces of sensor information are processed to identify traffic signs. 
Matei, in the same field of vehicular system control that aims to improve vehicle safety system, teaches wherein the pieces of sensor information are processed to identify a road, travel lanes, traffic signs and other road users (see at least [0086]: a forward-facing camera with traffic sign and road marking capability. The system will provide the size of the preceding vehicle by identifying the type of car. That means the pieces of sensor information (i.e. forward-facing camera) are processed to identify a road, travel lanes (i.e. road marking), traffic signs, and other road users (i.e. preceding vehicle)). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified evasive path planning for collision avoidance system of Lee to incorporate the oncoming traffic sensing features as taught by Matei. One of ordinary skill in the art would have been motivated to make this modification for the benefits of reducing the number of fatalities on the road (See at least: [0003]) and providing an improved level of safety (See at least: [0008]).

Regarding claim 25, Lee teaches A non-transitory machine-readable memory medium  on which is stored a computer program, which is executable by a processor (see at least Col. 15 lines 42-54: various volatile and/or non-volatile memories including non-transitory computer-readable medium with an executable program stored thereon including various code or executable instructions able to be performed by the computer or processor), comprising:
a program code arrangement having program code (see at least Col. 15 lines 42-54: non-transitory computer-readable medium with an executable program stored thereon including various code or executable instructions able to be performed by the computer or processor) for providing safe passing of a vehicle approaching a bicycle (see at least Fig. 3 &4), by performing the following:
altering a future path of the vehicle in an automated manner when a safety distance with respect to a probably trajectory of the bicycle is undershot (see at least Fig. 4, and Col. 12, lines 23-54; a vehicle (62) is approaching a bicycle (102) from behind heading the same direction of travel as shown in (Fig. 4).  Lee also teaches the vehicle (62) automatically changes its path (72) of travel to a cruise path (104) and safely overtakes bicycle (102) while maintaining a safety distance (Collision boundary 106): “The collision boundary (106) is modified in size and shape to consider the moving direction of the object (102)”); and 
guiding the vehicle on the altered path based on the altered path extending within an available traffic space (see at least Fig 3 &4, Col. 9 lines 47-54, and Col. 13 lines 42-54;  Furthermore, Lee teaches the vehicle (62) is guided to an available traffic space (adjacent lane 70) to avoid collision with the bicycle (102) as shown in (Fig.3 & 4). The vehicle (62) can be manually, semi-autonomously or autonomously driven). 
wherein the future path of the vehicle is altered in the automated manner based on pieces of sensor information of a sensor system of the vehicle (see at least Col. 2 Lines 19-41 and Col. 3, lines 5-34; a predicted path of the vehicle based on vehicle motion sensor data (i.e. cameras, LIDAR, radar) and vehicle parameters], and the available traffic space is ascertained in an automated manner based on the pieces of sensor information (see at least Fig.3, Col.4  lines 17-46 and Col. 5 lines 63 -67; the available traffic space on roadway (64) with no obstacle  presence is predicted and generated using forward-looking vision camera that detects lane marks and a path prediction and generation algorithm). 
Lee further teaches that wherein the pieces of sensor information are processed to identify a road, travel lane, and other road users (see at least  Col. 4 lines 17-46, Col. 9 Lines 55-67: the vehicle travelling on a lane 66 (i.e. travel lane) of a roadway 64 (i.e. a road) includes an adjacent lane 70 (i.e. travel lane) determined by forward-looking camera and GPS (i.e. pieces of sensor information). The object detection sensor will detect object 74 (i.e. bicyclist, in other words, another road user). The means the pieces of camera and object detection sensor information are processed to identify a road, travel lanes, and other road users.) 
wherein the future path of the vehicle is read in from a navigation system of the vehicle, and/or read in from a driver assistance system of the vehicle, and/or the future path is extrapolated from instantaneous driver inputs, including steering wheel position, an accelerator pedal position and/or a brake pedal position. (see at least Col. 3 Line 35- Col.4 Line 16: a desired path (i.e. future path) is generated based on driver’s request for lane change (i.e. instantaneous driver input) and the path prediction processor estimates the vehicle future path based on the current vehicle speed (i.e. accelerator/brake pedal position), yaw rate and steering angle(i.e. steering wheel position). That means the desired path (i.e. future path) of the vehicle is extrapolated from instantaneous driver inputs of steering wheel position (i.e. steering angle/yaw rate) and the accelerator/brake pedal position (i.e. current vehicle speed)). 
wherein, from the pieces of sensor information, a probable trajectory of the bicycle is extrapolated using an instantaneous speed and a direction of the bicycle, (see at least Fig 3, Col/ 9 Line 55 – Col. 10 line 15: the object detecting sensor 22 will detect the object 74 (i.e. bicycle) and provide an indication of the moving direction, speed, location and size of the bicycle (i.e. a probable trajectory of the bicycle). In other words, a probable trajectory of the bicycle is extrapolated from the detecting sensor 22 based on the instantaneous detected speed and direction the bicycle is travelling.) and
wherein on the altered path, the vehicle maintains a minimum safety  distance with respect to the bicycle, and wherein the vehicle is guided at least partially on an arc across an opposite travel lane, absent on-coming traffic and absent a no-passing zone, an available traffic space is sufficiently large for the altered path. (see at least Fig. 3&4, Col. 5 Lines63-67 and Col. 12 line 23- Cold. 13 Line 54: as shown in Fig. 3&4, the vehicle is traveling on a roadway 64 with no obstacles/on-coming traffic presents on the opposite lane with dotted line (i.e. absent of no-passing zone). A cruise path 104 (i.e. altered path which is presented as an arc) is shown adjacent to the object 102 (i.e. bicycle) between the collision avoidance path and the return path that allows the vehicle to travel around the bicycle, where the cruise path starts at the waypoint 78 and follows the lane boundary with lane offset DLC (i.e. minimum safety distance with respect to the bicycle) and an automatic evasive steering action is taken over by the vehicle control system to ensure the vehicle avoids collision.)
Lee does not explicitly teach that wherein the pieces of sensor information are processed to identify traffic signs. 
Matei, in the same field of vehicular system control that aims to improve vehicle safety system, teaches wherein the pieces of sensor information are processed to identify a road, travel lanes, traffic signs and other road users (see at least [0086]: a forward-facing camera with traffic sign and road marking capability. The system will provide the size of the preceding vehicle by identifying the type of car. That means the pieces of sensor information (i.e. forward-facing camera) are processed to identify a road, travel lanes (i.e. road marking), traffic signs, and other road users (i.e. preceding vehicle)). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified evasive path planning for collision avoidance system of Lee to incorporate the oncoming traffic sensing features as taught by Matei. One of ordinary skill in the art would have been motivated to make this modification for the benefits of reducing the number of fatalities on the road (See at least: [0003]) and providing an improved level of safety (See at least: [0008]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent No. 9,227,632 B1) in view Matei (U.S. 2017/0101102 A1), further in view of Moshchuk et al (U.S. Patent No. 8,849,515 B2), hereinafter Moshchuk.
Regarding claim 19, the combination of Lee in view of Matei teach The method as claimed in claim 18,  Lee also teaches the vehicle can be manually driven by a vehicle driver (see at least Col. 13 Line 42-54). 
However, the combination of Lee in view of Matei does not teach that: the driver input is opposed by a counterforce when the driver input deviates from the altered path and/or from an altered speed. 
 Moshchuk, in the same field of endeavor collision avoidance control, teaches the driver input is opposed by a counterforce when the driver input deviates from the altered path and/or from an altered speed (see at least Abstract, Col. 1 line 50 - Col.2 line 3, and Col.6 lines 8-35; when the vehicle’s sensor system detects an imminent collision likelihood, it generates an optimum collision avoidance path (i.e. altered path). Then, the vehicle’s sensing device determines if the driver has initiated a steering maneuver (i.e., driver input) to mitigate the collision threat, and its control system applies a steering assist torque adjustment (i.e., counterforce) to guide the vehicle along the optimum collision avoidance path (i.e. altered path) when the driver’s steering maneuver or inaction fails to follow the optimum collision avoidance path). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the evasive path planning for collision avoidance system of Lee to incorporate the oncoming traffic sensing features as taught by Matei as well as the steering assist torque of Moshchuk. One of ordinary skill in the art would have been motivated to make this modification for the benefit of applying steering assist adjustment torque to maintain the vehicle along the collision avoidance path [see at least Col. 1 lines 22-30).  

Regarding claim 20, the combination of Lee in view of Matei teach The method as claimed in claim 18,  Lee also teaches the vehicle can be manually driven by a vehicle driver (see at least Col. 13 Line 42-54). 
However, the combination of Lee in view of Matei does not teach that: a warning is output when the driver input deviates from the altered path and/or from an altered speed.
 Moshchuk, in the same field of endeavor collision avoidance control, teaches wherein a warning is output when the driver input deviates from the altered path and/or from an altered speed (see at least Fig. 3, Col. 2 lines 29-49, Col. 6 lines 8-35: the vehicle’s control system generated an optimum collision avoidance path (i.e. path) upon detection of an obstacle as shown in Fig. 3, the control system outputs a signal (i.e. a warning) and/or steering command if the driver fails to mitigate the collision threat (i.e. driver input)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the evasive path planning for collision avoidance system of Lee to incorporate the oncoming traffic sensing features as taught by Matei as well as the steering assist torque of Moshchuk. One of ordinary skill in the art would have been motivated to make this modification for the benefit of applying steering assist adjustment torque to maintain the vehicle along the collision avoidance path [see at least Col. 1 lines 22-30).  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent No. 9,227,632 B1) in view Matei (U.S. 2017/0101102 A1), further in view of  Rovik (U.S. Patent No. 10,011,216 B1).
Regarding claim 23, the combination of Lee in view of Matei teach The method as claimed in claim 14, Lee also teaches automatic lane changing for collision avoidance (see at least Fig. 3&4) further comprising: 
However, the combination of Lee in view of Matei does not explicitly teach the step of activating a turn signal device of the vehicle before and during the passing. 
Rovik, in the same field of vehicular system control, teaches the step of activating a turn signal device of the vehicle before and during the passing (see at least, Abstract: an auto turn signal system for activating a turn signal of a vehicle based on lane change prediction and/or initiation of driver’s head and eye movement (i.e. before and during the passing)).  (Rovik, Abstract).   
Therefore, it would be obvious to one of ordinary skill in the art, before the effectively filing date of the claimed invention, to have modified the evasive path planning for collision avoidance system of Lee to incorporate the oncoming traffic sensing features as taught by Matei and add the auto turn signal initiation feature of Rovik. One of ordinary skill in the art would have been motivated to make this modification to improve communications between road drivers because turn signals are one of the most underutilized devices, and the addition of auto signaling allows nearby drivers to better anticipate and identify imminent or ongoing maneuvers by the signaling vehicle (see at least Col.1, lines 15-25). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA F ARTIMEZ whose telephone number is (571)272-3410. The examiner can normally be reached M-F: 8am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA F ARTIMEZ/
Examiner, Art Unit 3667                                                                                                                                                                                         
/RACHID BENDIDI/Primary Examiner, Art Unit 3667